Case 0:19-cv-62437-KMM Document 1-2 Entered on FLSD Docket 10/01/2019 Page 1 of 3

Ayuno> yoeag wed
*Ayuno> paemoig
OUTS) ree) A
Ten TU oe ELUM) |e eee) oc oni Ev]
680T-66E-998 7/2)

 

‘yposs paacudde

 

 

nLUrol VO} mle) Fs lUTbolUT

 

suiedeyso dn aun,
Haeeccleisie (ake l LAN NS ) dA <\"15

eV ILS 6 [eel P UL ions

ule pe Welt) fee he) Av l@ Peel 2P LIN Ne bee

ESTI-e= ys [ re ystl0 1 61) WEE SE

COTL-ToE RUNNY Wh 20 SINE JE)

RUE TCC REE els: Bette GLA a

Fy LtYe RL esl" wlio)

Yen ILC Be) BPP NM Sh eI e113

 

 

ea

)y “ue Uy>ey S215 Dy Bay

  

ae ~yaawas |{ =

* JUIH SMIIAI“ IUOW AVIV
EER SS isngzao7zidord OS

 

 

Ayuno> yseeg wed fone neo al
*Ayuno> paemoag
seynen pea 8M Eure.
680T-66E-998 710) “al

 

ae wsypueas |{ 2 =

 
19-cv-62437-KMM Document 1-2 Entered on FLSD Docket 10/01/2019 Page 2 of 3

Case 0

 

$661 A[uo ye SuNZ1e}s sutayshs DYAH/DY “Wayshs UONR]]eISU] DY Mau UO YOSZS$
s}[un DY Mau UO JJO OOSS

‘BPHIO].] INOS Jo ISOW! pue aepIapNey LA UI SONd UIV "Td Je [es A[puayy no yeWoI

‘siyedax Suwon [puto se JeyoTawUMWOD puke [ePUap|sal Ul BUI |N ayy 1OJ "eplio]y sapy Zutpunoxms pue afeprapney Hos Iuptaras
Aueduios yedai DY pue epLO}J YNOS Uy 10}9eNUOD ZuTUONIPUOD Ie ZuIpea] e Bujaq Jo UOMEINdal ayy pauses am Moy are BujIyd
a[qeploye pue uoRDessHeEs paaquerens ‘diysueuDjiom AITENd “UMop YeaIq 10 dn Ve 0} ABUOPIPUOD ITE Ue 10} AUT] POS OU st aIaYL

sayeday Dy [eox8uTMIOD,

suondo yuoused afqrxeyy

Teapae oury-uQ,

quaunvex snoazinod ‘Jeuorssayorg

MBUOM{PUOD Te NOX 0} sayeda1 SYEUL 0} SN BsOoYD NOA UdYM []aM SE SUTMOT[OJ 34}.

Padxe UED NOX “UOTSDapP MOA UPIM 3]qeWOsWOd aq ued NOA yeYY Os ‘AZeNZue] a[duuys ‘rea]9 asn a “Iyedal sy} SYeUL O} YSOD [[EM 1 eyM
pue aaey nox suondo syedax yey ‘st We]gold ayy JeYM NOA Oo} uTE[dxe am “wafgoid ayy AJRUEp] aM ayy “sey! Jay}O pue aMyUMy
322]01d 0} papesu se suo] dosp umop Ar] pure SULLY MOA yDay01d 0} sULIaAO eOYs Tea SUETDTUYDa} INE "WMO INO alam I J

SB BUOY INOA 10J aXe] 07 AEM MO Jo INO O8 aM Os “BMOY AAU} OYUT sUB;OTUYP} ad}ATes Bua] JO ATEM UaYo Te sTeUMOBUOY aZITEaI aM,

DDIAII YO[D oLL punory Ay ‘sieday Dy [RIDIEuUIUIOD 2 [eUEpIsey

REE UT
UIUC EL:

Me
SOLE i Cinterr BTC TT auy Tet)

 

@ 1 2 ~c ~yaawas |{ =

 

Pht
erate alia
Sooty Nony

our)
Soon

Seto ae ere ra TT]

SEE |
CHUTTMTPED TO SIR ILEEDE On
REEF ERT CENT
EOC TED ESE CCL er FEE]

os ‘si

eet
Te Seo -ttioed

Poor ood Et]

BIT
Pec Tote aes

Semester |
OCR BREET tee on mic Oenme ent oe nnne
Seo CM tae cams Ce BULLS OBR OR MES te Mere sien)
POC BOR UC ER ACC BUC UUCBICMUCLUR EL BOBIULB LU CsI i ien
SCOALA CNA OR aed Occ @ ORC REC BCC m LB ar nth

RV Oy ASSN BUS MSN LED aeC onc C)

ee pain Pa UR em CEN Wet eee pics

g -o wypieag |[ =

 

 

OT) x ay ‘ueptuypay a2nu9s >

 

 

Pop-s1A-PUNDe-e/WUOD-esnsoAdaTE nMAN//- ANY

 

   

‘wo3'esnsord

 
Case 0:19-cv-62437-KMM Document 1-2 Entered on FLSD Docket 10/01/2019 Page 3 of 3

OTO6TSTIVI#
Paansuy g pepuog pasue2y]

HOARE: ©) Cot)

gang CoM) EB

‘saunopsig ssepuodsay yal
7g Arey “01ues 40 %0T

 

 

 

pees
Sheet re aon SEL oy eet
Gets Meat eet nT]
Leonrset ert estetae et mest |
Tevet tata stibetnct]
RSC eet

ey een)

ektteet stakes)

Ete ap pel) oy

“SBI OF MINHA SOND
urpunouns je yyarBuoye asuuns ‘pono
‘a]epsapne] Yo, “yseag ouedwiog ‘sBuudg
Jes09 upeag playi29g “yDeag Wed 1efoy “uorEY
20g "yoeag Aesjag ‘ypeeg uojuhog “ypO/),

4e7 yeag Wied 359M ‘Suapien yeag Wied
“saudne {e109 “eamuany ‘sa4e7 WweIyY “year
s1epuay ‘peysowoy ‘yeag IweIy “WEI
‘ansas Apnoad amy

Renee Cl ee
Reet ELLY ese ee
RLUCya CAEN eeec see

te

POE INE nN Re COR e oie he

Bs he ce ec eb |

ah

Meter keen
Brena scree mest are ai
fee eset esc oyy

S661S ATWO ye SunIe}s surayskg DYAH/DY “Utayskg VONETTEISUT DY Mou UO OOSZS

sytun DY Mou UO JO YOSS

“BpH4OTA YANO Fo Iso pue apepsapney LA UI SOUd UV TA Je EAs Appueyay amo JEUOD

‘sqredax Sujuoypuoa sje [ejorewUIO? puke [eUAp]sal Ul aJeUTTTN ayy 10g “eplo|g sanyo Zuypunouns pue epepsepney yoy Supares
Aueduoo aedar py pue epyo|g Nog UF JoPeNUOD SuTUORAPUOD ATe SuTpea] e Sujaq jo uoHE nda auy pauses am moy are Sud
a[qeproye pue uopseysHes pasquerens ‘drysueunjiom ApEn “umop yxearq 10 dn yoe 0} AUOAIpUOD se Ue 10} aUIT Poo’ ou sf aray,

ae wsypueas |{ 2 =

sajeday Dy [e19UTUIOD,

suondo Juauised ajqrxapt

Tearue awmn-u9,

quaueeN snoalmod ‘[euorssajord

arp_mak_or cmedaravenron cn asoor nat mama mas ce &

Ajunop yseag wed
‘AyunoD paemoig
<AyunoD apeg wel

680T-66E-998 7/0)

 

 
